This opinion will be unpublished and
                           may not be cited except as provided by
                           Minn. Stat. § 480A.08, subd. 3 (2014).

                                STATE OF MINNESOTA
                                IN COURT OF APPEALS
                                      A14-1297

                                     State of Minnesota,
                                        Respondent,

                                             vs.

                                     Earl Anthony Fry,
                                         Appellant

                                    Filed June 29, 2015
                                         Affirmed
                                      Chutich, Judge

                              Hennepin County District Court
                                File No. 27-CR-13-34342

Lori M. Swanson, Attorney General, St. Paul, Minnesota; and

Michael O. Freeman, Hennepin County Attorney, Linda M. Freyer, Assistant County
Attorney, Minneapolis, Minnesota (for respondent)

Cathryn Middlebrook, Chief Appellate Public Defender, Amy Lawler, Assistant State
Public Defender, St. Paul, Minnesota (for appellant)

         Considered and decided by Worke, Presiding Judge; Hudson, Judge; and Chutich,

Judge.

                          UNPUBLISHED OPINION

CHUTICH, Judge

         Appellant Earl Fry challenges the district court’s denial of his motion to withdraw

his guilty plea, arguing that his plea was invalid because it was not accurate or intelligent.

Because the record shows that Fry’s guilty plea was valid, we affirm.
                                         FACTS

       In October 2013, appellant Earl Fry was charged with first-degree burglary and

third-degree assault after punching a victim. Minn. Stat. §§ 609.582, subd. 1(c) (2012),

609.223, subd. 1 (2012).      The victim lost consciousness and suffered from life-

threatening bleeding in his brain that required emergency surgery.        The state later

amended the complaint by dismissing the burglary charge and changing the assault

charge to first-degree. Minn. Stat. § 609.221, subd. 1 (2012).

       In March 2014, Fry pleaded guilty to first-degree assault in a straight plea. The

factual basis for Fry’s guilty plea was established during the following exchange between

Fry and his attorney:

              Q: Mr. Fry, on October 11, 2013 you were with a friend . . . ?
              A: Yes.
              Q: And at some point -- and that person’s initials were EB, is
                 that correct?
              A: Yes.
              Q: At some point you guys were drinking alcohol, is that
                 right?
              A: Yes.
              Q: A fight ensued between the two of you, is that correct?
              A: Yes.
              Q: But you are a large gentleman, is that right? And when you
                 punched him, you would agree that you caused great
                 bodily harm, is that right?
              A: Yes.
              Q: And one of the reasons you may not have – at the time you
                 intended to [hit] him but you may not have intended to
                 cause that much damage but you learned later that he went
                 to the medical center and he had to have staples in his
                 scalp and there was bleeding on the brain, is that correct?
              A: Yes.
       Fry then moved to withdraw his guilty plea before his sentencing hearing began.1

The district court denied Fry’s motion and concluded, “[G]iven everything that’s on that

[written] plea petition, given my personal observations of you when you were responding

to my questions . . . I find that your plea was a knowing, voluntary and intelligent plea.”

The district court further stated that it found “no basis to allow [Fry] to withdraw [his]

plea under either the fair and just standard or under the manifest injustice standard” and

sentenced him to 58 months in prison with 110 days of credit for time served. Fry

appealed.

                                     DECISION

       A defendant does not have an absolute right to withdraw a guilty plea. State v.

Raleigh, 778 N.W.2d 90, 93 (Minn. 2010). Guilty pleas may be withdrawn only if the

defendant meets one of two standards. State v. Lopez, 794 N.W.2d 379, 382 (Minn. App.

2011). First, if the defendant attempts to withdraw a guilty plea before sentencing, a

court may allow withdrawal “if it is fair and just to do so.” Minn. R. Crim. P. 15.05,

subd. 2. Second, a court must allow withdrawal at any time if it is “necessary to correct a

manifest injustice.” Id., subd. 1. The fair-and-just standard is less demanding than the

manifest-injustice standard. State v. Theis, 742 N.W.2d 643, 646 (Minn. 2007).

       Because Fry sought to withdraw his guilty plea before sentencing, the lesser fair-

and-just standard applies here. See Minn. R. Crim. P. 15.05, subd. 2. We will, however,

analyze both standards because the district court applied both standards when it denied


1
 At the beginning of Fry’s sentencing hearing, his attorney stated, “Mr. Fry just informed
me that he would like to . . . file a motion to withdraw his plea.”

                                            3
Fry’s withdrawal petition, and Fry argued that withdrawal was required under either

standard.

I.    Fair and Just

      We first examine whether the district court should have permitted Fry to withdraw

his guilty plea under the fair-and-just standard. A district court’s denial of a motion to

withdraw a guilty plea under this standard is reviewed for an abuse of discretion, and we

will reverse “only in the rare case.” State v. Cubas, 838 N.W.2d 220, 223 (Minn. App.

2013) (quotation omitted), review denied (Minn. Dec. 31, 2013).

      To determine whether withdrawal of a plea is fair and just, a district court is

required to give due consideration to “(1) the reasons a defendant advances to support

withdrawal and (2) prejudice granting the motion would cause the State given reliance on

the plea.” Raleigh, 778 N.W.2d at 97. The defendant bears the burden of advancing the

reasons that support withdrawal, and the state bears the burden of showing that

withdrawal would cause prejudice. Id.

      Fry contends that his guilty plea should have been withdrawn because he was

distracted during the plea proceeding worrying about a missing portfolio and was not

aware of what he was doing.2 But the fair-and-just standard does not allow a defendant

to withdraw a guilty plea for any reason or without good reason because to do so would

“‘undermine the integrity of the plea-taking process.’” State v. Crump, 826 N.W.2d 838,




2
  Fry said that this portfolio contained his ideas for inventions and claimed that his
attorney promised to secure its release from police custody but failed to do so.

                                            4
841 (Minn. App. 2013) (quoting Kim v. State, 434 N.W.2d 263, 266 (Minn. 1989)),

review denied (Minn. May 21, 2013).

       Here, Fry’s portfolio was mentioned only once at the very beginning of the

proceeding, and throughout the entire proceeding, Fry was responsive and appeared to

understand the consequences of his plea. See Raleigh, 778 N.W.2d at 97 (affirming the

district court’s denial of appellant’s motion to withdraw his guilty plea because, in part,

nothing in the record showed that appellant did not understand the consequences of his

plea). Because Fry did not provide an adequate reason to show why withdrawal of his

guilty plea would be fair and just under the circumstances here, we conclude that he

failed to meet his burden and need not analyze the prejudice prong. Cubas, 838 N.W.2d

at 224 (“Even when there is no prejudice to the state, a district court may deny plea

withdrawal under rule 15.05, subdivision 2, if the defendant fails to advance valid reasons

why withdrawal is fair and just.”).

II.    Manifest Injustice

       We next examine whether Fry was entitled to withdraw his guilty plea under the

manifest injustice standard.    A manifest injustice exists if a guilty plea is invalid.

Raleigh, 778 N.W.2d at 94. A constitutionally valid guilty plea must be (1) accurate, (2)

voluntary, and (3) intelligent. Id. The defendant bears the burden of showing that his

plea was invalid. Id. Whether a defendant’s guilty plea is valid is a question of law that

we review de novo. Id. Because Fry does not argue that his guilty plea was involuntary,

we analyze only the accuracy and intelligence prongs.




                                            5
       Accurate

       For a plea to be accurate, it must be supported by a proper factual basis. Lussier v.

State, 821 N.W.2d 581, 588 (Minn. 2012). A proper factual basis requires “sufficient

facts on the record to support a conclusion that defendant’s conduct falls within the

charge to which he desires to plead guilty.” Munger v. State, 749 N.W.2d 335, 338

(Minn. 2008) (quotations omitted).

       Fry argues that his guilty plea was inaccurate because its factual basis rested solely

on his responses to leading questions and the facts elicited were insufficient to prove

first-degree assault. The record, however, does not support his argument.

       The record confirms that the factual basis for Fry’s guilty plea rested entirely on

leading questions. Courts have long discouraged the use of leading questions to establish

the factual basis for a guilty plea. See, e.g., Raleigh, 778 N.W.2d at 94 (“The court

should be particularly wary of situations in which the factual basis is established by

asking a defendant only leading questions.”). But “a defendant may not withdraw his

plea simply because the court failed to elicit proper responses if the record contains

sufficient evidence to support the conviction.” Id. Here, Fry admitted to punching the

victim and causing great bodily harm, and we conclude that this admission was sufficient

to support his conviction. See id.

       Fry further contends that his guilty plea was inaccurate because it did not satisfy

the elements of first-degree assault. Specifically, he argues that the victim’s injuries did

not meet the statutory requirements for first-degree assault. We disagree.




                                             6
       First-degree assault occurs when a person “assaults another and inflicts great

bodily harm.” Minn. Stat. § 609.221, subd. 1. “Great bodily harm” is defined as “bodily

injury which creates a high probability of death, or which causes serious permanent

disfigurement, or which causes a permanent or protracted loss or impairment of the

function of any bodily member or organ or other serious bodily harm.”                Minn.

Stat. § 609.02, subd. 8 (2014). “Bodily harm” is defined as “physical pain or injury,

illness, or any impairment of physical condition.” Id., subd. 7 (2014).

       Here, Fry admitted to causing “great bodily harm” and admitted that the victim

had bleeding in his brain and staples in his scalp. This testimony, standing alone, may

not meet the definition of “great bodily harm” under first-degree assault. But this court

can also consider the sworn complaint when evaluating the factual basis for Fry’s plea.

See State v. Trott, 338 N.W.2d 248, 252 (Minn. 1983) (concluding that a defendant’s plea

had a sufficient factual basis because, in part, the record contained a copy of the

complaint, and the defendant in effect judicially admitted to the allegations in the

complaint by pleading guilty); see also Rickert v. State, 795 N.W.2d 236, 242 (Minn.

2011) (“It is well established that a defendant, by his plea of guilty, in effect judicially

admit[s] the allegations contained in the complaint.” (alteration in original) (quotation

omitted)).

       The complaint states that the victim lost consciousness, had a brain bleed from

which he “could [have] die[d],” and underwent emergency brain surgery. These injuries

were life-threatening and therefore meet the definition of “great bodily harm” under first-

degree assault. See State v. Stafford, 340 N.W.2d 669, 670 (Minn. 1983) (“Arguably,


                                             7
great bodily harm is inflicted if one knocks someone out briefly.” (quotation omitted));

State v. Jones, 266 N.W.2d 706, 710 (Minn. 1978) (concluding that sufficient evidence

existed to find that the victim suffered great bodily harm when she was found

unconscious, on the verge of shock, lost consciousness for a day, was hospitalized for a

week, and almost suffered a miscarriage). Accordingly, we determine that Fry’s guilty

plea satisfied the elements of first-degree assault and was accurate.

         Fry also argues that his guilty plea was inaccurate because it lacked causation: he

did not admit that his actions caused the victim’s subsequent brain bleed and staples. We

reject this argument because causation can be inferred from the chain of events.

         Intelligent

         Fry next argues that his plea was not intelligent because he did not understand or

engage in the plea hearing. We disagree.

         An intelligent guilty plea ensures that the defendant understands the charges

against him, the rights to be waived, and the plea’s consequences. Raleigh, 778 N.W.2d

at 96. For a plea to be intelligent, a defendant need not be advised of every consequence;

a defendant need only be advised of those direct consequences that flow definitely,

immediately, and automatically from the plea. Alanis v. State, 583 N.W.2d 573, 578

(Minn. 1998), abrogated on other grounds by Campos v. State, 816 N.W.2d 480 (Minn.

2012).

         During Fry’s plea hearing, the district court explained the straight-plea process and

asked if Fry had any questions. Fry answered, “No.” Fry’s attorney then explained the

rights that Fry was giving up by pleading guilty and affirmed that Fry had signed the


                                               8
four-page guilty plea petition after the attorney had carefully reviewed it with Fry. The

district court again asked whether Fry had any questions. Fry again replied, “No.” The

district court then concluded that Fry knew his rights, understood them, and was giving

them up voluntarily. At no point during the hearing did Fry exhibit any confusion or

voice any objections. Because the record shows that Fry understood these charges, the

rights that he waived, and the consequences, we conclude that his plea was intelligent.

See Williams v. State, 760 N.W.2d 8, 15 (Minn. App. 2009), review denied (Minn. Apr.

21, 2009).   Accordingly, the district court did not err in denying Fry’s motion to

withdraw his guilty plea.

      Affirmed.




                                           9